United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3890
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Vinh Xuan Ngo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                              Submitted: June 6, 2017
                                Filed: June 6, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

     Pursuant to a written plea agreement that included an appeal waiver, Vinh
Xuan Ngo pleaded guilty to charges of aiding and abetting bank fraud and aggravated
identity theft. The district court1 sentenced him below the calculated Guidelines
range to 114 months in prison, and Ngo appeals. His counsel has moved to withdraw,
and in a brief submitted under Anders v. California, 386 U.S. 738 (1967), counsel
argues that the sentence is unreasonable, and asks that this court consider whether the
appeal waiver should be enforced in this case.

      Having carefully considered the record, we conclude that the appeal waiver is
enforceable and should be enforced. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review). At the plea hearing, the district court carefully and
thoroughly questioned Ngo to ensure that he was entering into the plea agreement and
the appeal waiver knowingly and voluntarily, see Nguyen v. United States, 114 F.3d
699, 703 (8th Cir. 1997); this appeal falls within the scope of the broadly worded
appeal waiver; and no miscarriage of justice would result from enforcing the waiver,
see United States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc). Further,
we have reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and find no non-frivolous issues for appeal outside the scope of the waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                    ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-